Citation Nr: 0424288	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-17 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for the residuals of a 
right ankle injury.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for the residuals of a 
nose injury.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for bilateral elbow 
pain with muscle twitching due to an undiagnosed illness 
secondary to service in the Persian Gulf theatre of 
operations.

9.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues regarding service connection for bilateral hearing 
loss and sinusitis will be addressed in this decision.  The 
remaining issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the 
issues involving sinusitis and bilateral hearing loss has 
been obtained by the RO.

2.  The veteran's service medical records suggest hearing 
loss in both ears.  

3.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in each ear.

4.  The veteran's service medical records are negative for 
complaints of or treatment for chronic sinusitis.

5.  Post-service medical records fail to show a diagnosis of 
or treatment for chronic sinusitis.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
VA benefit purposes and service connection for a bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.385 (2003).

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims seeking entitlement to 
service connection for bilateral hearing loss, VA's duties 
have been fulfilled to the extent possible.  VA must notify 
the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision and the statement 
of the case (SOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he had a ratable hearing loss, 
and that this hearing loss was related to his military 
service or some incident therein.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in October 2001, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He did not, although asked, 
indicate or suggest that he was receiving any kind of medical 
treatment, from either government or private medical 
facilities, with respect to his claim involving bilateral 
hearing loss.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, once the veteran was informed that the VA was 
attempting to procure documents that would substantiate his 
claims, he had a duty to at least notify the VA of where 
those documents might be located.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his claims and the VA has obtained 
all known documents that would substantiate the veteran's 
assertions.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in October 2001; however, 
it requested that the veteran respond within 60 days, which 
is contrary to 38 U.S.C.A. § 5103(b) (West 2002).  However, 
the record reveals that the veteran was allowed to submit 
evidence after the sixty day suspense and the RO considered 
that evidence with respect to the veteran's claim.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.

In this regard, there is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See 38 U.S.C. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. § 5103(a) 
from the general statutory command set forth in section 
7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In a letter to 
the veteran dated in October 2001 and the SOC, the RO 
informed him of what information he needed to establish 
entitlement to service connection and that he should send in 
information describing additional evidence or the evidence 
itself.  While the notice the AOJ provided to the appellant 
in October 2001 was given after the initial AOJ adjudication 
of the claim, the notice was provided by the RO prior to the 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC and its accompanying notice letter, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I.  Bilateral Hearing Loss

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran claims that he now suffers from bilateral hearing 
loss and asks that VA compensation benefits be awarded for 
this reported disability.  For hearing disabilities, the 
regulations further provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2003).

Prior to the veteran's separation from active duty in 1993, 
he underwent an audiological examination.  The examination 
produced the following results (pure tone thresholds in 
decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
10
20
5
LEFT
15
10
15
25
5

The examiner noted that the veteran was routinely exposed to 
hazardous noises.  He was not diagnosed as suffering from a 
hearing loss of either ear.

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in September 1997, 
which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
20
15
20
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Average puretone thresholds were 11 decibels in the right ear 
and 23 decibels in the left ear.  A diagnosis of normal 
hearing in the right ear was given.  The examiner opined that 
the hearing was essentially normal in the left ear with 
exception of a slight high frequency sensorineural hearing 
loss.  

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The veteran does not have hearing loss in of 40 
decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss for VA purposes.  Without a 
showing of current hearing loss disability for VA purposes, 
there is no basis for granting the benefit sought.  

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current hearing loss 
disability, service connection for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

II.  Chronic Sinusitis

Also before the Board is the veteran's appeal of the RO's 
denial of his claim for entitlement to service connection for 
chronic sinusitis.  The veteran's service medical records do 
not show treatment for sinusitis.  They do show treatment for 
congestion and a cold but there is no indication from those 
records that the veteran ever received treatment for or 
complained of symptoms and manifestations associated with 
chronic sinusitis.

As a result of his claim, the veteran underwent an Ear, Nose, 
and Throat Examination in September 1997.  At that 
examination, the veteran complained of sinus problems.  
However, after the examination, the veteran was not diagnosed 
as suffering from sinusitis.  Instead, he was diagnosed as 
having nasal septal deformity with airway obstruction.  

The veteran's VA medical treatment records were also obtained 
in order to determine whether the veteran had been receiving 
treatment for sinusitis from a VA facility.  Those records 
are negative for treatment of or complaints involving 
sinusitis.

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records do not show that the veteran was 
treated for sinusitis.  Postservice medical records fail to 
show such a disability.  The Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this instance, there is no showing of a current 
disability.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  Thus, in absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
himself are no more than unsubstantiated conjecture and are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  In other words, while the veteran can testify about 
pain or about symptoms he may experience, he may not self-
diagnose a disability, disease, or disorder.

Service connection is warranted for a ". . . [d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ."  38 
U.S.C.A. § 1110 (West 2002).  Upon review of the record, the 
Board finds that there is no competent medical evidence 
showing a diagnosis of sinusitis.  In the absence of proof of 
a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent medical evidence of record of chronic 
sinusitis, the Board concludes that service connection is not 
for application.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  The veteran's claim is thus denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic sinusitis is denied.




REMAND

The veteran has also requested that service connection be 
granted for a variety of disabilities  that he claims began 
in or were caused by his military service.  Additionally, he 
claims that the RO under rated his dermatological condition 
and asks that a higher rating be assigned by the Board.

The veteran's skin disorder, seborrheic dermatitis, has been 
rated pursuant to the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 7806.  The regulations governing the 
assignment of a disability rating for skin disorders have 
been changed.  The effective date of the change was August 
30, 2002.  See 67 Fed. Reg. 49590, 49596-99 (July 31, 2002).  
In this instance, the veteran has not been informed of the 
changes of the new schedule of ratings for the skin.  
Moreover, he has not undergone a medical examination that 
would take into account the criteria used under these new 
regulations.  A skin examination should be provided during an 
active stage of the veteran's skin disorder.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

The Board would further note that with respect to the 
veteran's claim for an increased evaluation, the VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In this instance, a review of the VCAA letter issued in 
October 2001 does not address the increased evaluation issue.  
Instead, the letter only addresses what the veteran must do 
in order to prevail on the issues involving service 
connection.  The letter does not inform the veteran what 
evidence is needed to show that his disability should be 
rated greater than the 10 percent evaluation assigned.  The 
letter does not explain to veteran what he must do and what 
the VA must do in conjunction with his increased evaluation 
claim.  Moreover, the letter does not explain in detail what 
the veteran must do in order to prevail on his claim for an 
increased evaluation.  The Board finds that this is contrary 
to the tenets of the VCAA.  As a result, the Board must 
return the claim to the RO so that a VCAA letter may be 
produced and forwarded to the veteran in conjunction with his 
increased evaluation claim.  

With respect to the veteran's claims involving service 
connection, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The record reflects that the veteran underwent an 
audiological examination in September 1997.  The veteran 
complained of ringing in the ears or tinnitus, and upon 
completion of the examination, the examiner diagnosed the 
veteran as having tinnitus.  However, the examiner did not 
provide an etiological opinion concerning the claimed 
disorder.  The veteran has contended that he was around loud 
noises during active service.  A thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluation will be a fully informed one should 
be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's decision on 
the merits of his claim is issued.

The veteran further asserts that that he has a left knee 
disorder that is also related to his military service.  The 
veteran's service medical records do not show specific 
treatment for a left knee disability although the veteran, in 
his statement to a VA physician in September 1997, stated 
that he injured his knee in either 1984 or 1985.  However, 
the veteran's service personnel records indicate that the 
veteran was a member of the 18th Airbourne Corps, he received 
jump pay, he possessed a master parachutist badge, and he 
completed the US Army jumpmaster course.  He was also a 
member of the US Army Special Forces (Green Berets).  

The VA and the Board in particular is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
This means that that the Board (and the VA) must not only 
look at a symptom or manifestation of a knee complaint, but 
must look at the affected area as a whole.  The Board further 
believes that the VA must take into consideration the 
circumstances of the veteran's service, i.e., the types of 
duties performed and the units those duties were performed 
therein, and when there is uncertainty in a physical 
examination, the claim must be returned for additional 
development.  Hence, it is the conclusion of the Board that 
the claim must be remanded also for the purposes of having 
the veteran undergo another medical examination of the left 
knee in order to determine whether any knee disability is 
related to his military service. [See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Halstead v. Derwinski, 3 Vet. App. 213 (1992).]

The veteran has also submitted a claim for entitlement to 
service connection for a bilateral elbow disability due to an 
undiagnosed illness secondary to service in the Persian Gulf 
theatre.  As the Board found above with respect to the 
veteran's claim for an increased evaluation, the Board finds 
that the VCAA letter issued to the veteran in October 2001 is 
inadequate with respect to this issue.  Specifically, the 
VCAA requires not only that the RO (through the VCAA letter) 
inform the veteran how he can prevail on his service 
connection claim, but the RO must discuss the difference in 
direct service connection and service connection secondary to 
an unknown agent.  

The RO has a further duty to discuss the applicability of the 
following cases [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); and Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997)] to the veteran's claim now 
before it, and it must do so within the scope of the VCAA 
letter.  It must further inform the veteran of the 
differences between an undiagnosed illness and a diagnosed 
illness and the nuances of Persian Gulf claims.  Because the 
RO has not done this, this issue must also be returned to the 
RO so that another, more complete, VCAA letter may be 
accomplished.  

In conjunction with the issue involving PTSD, a review of the 
claims folder indicates that the veteran's reported stressors 
have not been confirmed by the RO.  The Board notes that the 
Court held in West v. Brown, 7 Vet. App. 70 (1994), in 
effect, that a psychiatric evaluation based upon an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court's 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2003), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3) whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2003).

The Board notes further that the veteran has supplied a 
written statement in March 1998 describing the traumatic 
events he experienced in service.  In that document, the 
veteran wrote that he had served as a chemical operation 
specialist during Operation Desert Shield/Storm in the 
Persian Gulf theatre of operations.  The veteran stated that 
the stressors he endured was the threat of scud missile 
attacks, the seeing of dead bodies, and observing fellow 
soldiers being wounded.  Another written statement was 
provided in January 2002.  The veteran repeated his previous 
assertions and added further information concerning his tasks 
and duties while stationed in Saudi Arabia.  There is no 
indication in the record that the RO attempted to collect 
additional information concerning the alleged stressors.  As 
such, the claim must be remanded for further development of 
evidence.

Also, even though there appears not to have been a 
determination of the validity of the veteran's stressors, 
psychiatric examinations of the veteran have been 
accomplished.  Yet, there appears to be some discrepancy and 
this was noted by the VA examiner who examined the veteran in 
November 1998.  Specifically, the doctor who saw the veteran 
in November 1998 noted that when the veteran was seen in June 
of 1998, the examiner had diagnosed the veteran as suffering 
from dysthymia.  The November 1998 exam resulted in a 
diagnosis of PTSD.  Thus, there appears, on the face of the 
documents, inconsistent diagnoses.  Because of the 
inconsistent diagnoses, it is necessary that an examiner have 
these records available for review so that an informed 
opinion can be rendered as to the veteran's current mental 
disorder.  Moreover, it is the conclusion of the Board that 
the most recent VA psychiatric examination was inadequate 
because confirmation of the veteran's stressors had not 
occurred, and another examination must be conducted, taking 
into account the records of prior medical treatment and 
inconsistent diagnoses.  See 38 C.F.R. § 4.2 (2003); see also 
VAOPGCPREC 20-95.

Service connection has also been denied for the residuals of 
a right ankle disability.  The veteran's service medical 
records indicate that in September 1984 the veteran suffered 
a right ankle sprain.  He received treatment for the sprain 
and at one point in the treatment an examiner thought that 
the veteran might have torn ligaments in the right ankle.  
Following the veteran's request for benefits, he underwent a 
VA orthopedic examination of the ankle.  The examiner noted 
chronic pain and swelling and indicated that additional 
damage might have occurred.  However, despite this diagnosis, 
further testing was not accomplished in order to determine 
whether the veteran had an actual ratable disability.  

In this regard, the veteran should undergo another 
examination of the right ankle in order to determine whether 
he now has an actual ratable disability of the right ankle 
and whether it is related to the injury the veteran's 
suffered therefrom while he was in the US Army.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist ". . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) (". . . if 
the [examination] report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity'); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Finally, the RO has denied VA benefits for the residuals of a 
broken nose.  The veteran notified the RO that he broke his 
nose while in service and he submitted the names of two 
individuals (Garon Strong and Elverton Mapp) who could 
confirm his story.  The veteran provided the individuals 
addresses and telephone numbers.  The record does not reflect 
that they were ever contacted by RO personnel, either via the 
mail or telephone.  This information appears to have been 
received at the RO in April 2001, prior to the RO's issuance 
of the VCAA letter in October 2001.  More importantly, the 
RO's inaction seems to be contradictory to the instructions 
given to the veteran by the RO.  

That is, on page three of the VCAA letter, the RO told the 
veteran, under the heading of "What Information or Evidence 
Do We Still Need From You?", that it wanted the name and 
address of any individual who would have information 
concerning his claimed injury.  The letter insinuated that if 
the veteran gave the RO that information, the RO would 
contact the designated individuals to confirm the veteran's 
assertions.  As the Board has said, this was not done.  Also, 
the RO did not tell the veteran that it was up to the veteran 
to contact the individuals and ask for (and send in to the 
VA) written statements from the individuals.  This inaction 
and lack of information by the RO contradicts the VCAA and 
the RO's own letter to the veteran, and as such, the claim 
must be returned to the RO for additional development.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Moreover, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
remaining issues on appeal.  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  The RO must tell the veteran 
that if anyone has any 
information/evidence that is essential to 
his claim for entitlement to the 
residuals of a broken nose, such as 
witness statements, what the RO will do 
and what the veteran must do with respect 
to obtaining and submitting those 
statements.  That is, the RO must inform 
the veteran what it will do and what he 
must do with respect to the individuals 
the veteran has claimed has evidence with 
respect to his broken nose.  
Additionally, the RO must specifically 
inform the veteran of the requirements 
involved with his claim for an 
undiagnosed illness secondary to service 
in the Persian Gulf theatre of 
operations, to include the granting of 
the claim on a direct and indirect basis 
in accordance with Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the remaining 
issues on appeal received since January 
2000 and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should arrange for an 
examination of the veteran for the 
purpose of ascertaining the current 
severity of the veteran's seborrheic 
dermatitis.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  The RO must provide to the 
examiner copies of both the old and new 
regulations relating to the veteran's 
skin disability.  The examination should 
be scheduled, if possible, when the 
veteran's seborrheic dermatitis is in an 
active phase.  See Ardison v. Brown, 2 
Vet. App. 405 (1994).  The skin examiner 
should provide a history of the skin 
disorder, including the frequency and 
extent of any outbreaks.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed 
tinnitus disability.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  The examiner's attention is 
directed towards the VA Audio-Ear Disease 
Examination of September 1997 that 
reported that the veteran had 
intermittent tinnitus.

The examiner is asked to express an 
opinion concerning whether the veteran 
has tinnitus, and, if so, the etiology of 
the claimed disorder.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury, including occupational noise 
exposure.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the tinnitus, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should request that the 
veteran provide another written statement 
concerning his experience in Saudi Arabia 
and the Persian Gulf theatre, and 
specifically his duties while stationed 
there from December 1, 1990, to February 
7, 1991.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO should provide to the veteran copies 
of the veteran's previous statements so 
that the veteran can use those documents 
to refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO should 
note in the record the responses provided 
by the veteran.

6.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should ask each of the units whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.

7.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

8.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

9.  Following completion of the above, 
the veteran should be scheduled for a VA 
examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any right ankle 
and left disabilities.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed right ankle disability and if 
he does, the examiner must also opine as 
to whether the disability is at least as 
likely as not related or secondary to the 
veteran's service and the injury he 
suffered therefrom in 1984 while in the 
US Army.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

With respect to the left knee disability, 
the examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed left knee disorder and if he 
does, the examiner must also opine as to 
whether the disability is at least as 
likely as not related or secondary to the 
veteran's service (to include his many 
years of jumping out of an airplane) 
while in the US Army.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

10.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



